Citation Nr: 0639040	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for headaches as a result of an in-service head injury and 
concussion.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
January 1956.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the veteran service connection for 
headaches as a result of an in-service head injury and 
concussion with a noncompensable evaluation.  A timely appeal 
was filed by the veteran.  In February 2004, the RO increased 
the veteran's rating to 10 percent.  In September 2005, the 
Board remanded the appeal for further development.  A May 
2006 rating decision, increased the rating for this disorder 
to 30 percent, effective from the initial date of claim.  In 
September 2006 written argument, the veteran, through his 
representative, continued to seek a higher initial rating.


FINDING OF FACT

The veteran's headaches as a result of an in-service head 
injury and concussion are not manifested by more than 
characteristic prostrating attacks occurring on average once 
a month over the last several months; the attacks are not 
very frequent prostrating and prolonged attacks productive of 
severe economic inadaptaility.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected headaches as a result of an in-service head 
injury and concussion have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.124, Diagnostic Code 8045-8100 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran 
filed his claim in August 2001.  He was notified of the VCAA 
duties to assist by correspondence dated later in October 
2001, prior to the decision on appeal, as well as in November 
2003 and October 2005.  The veteran was informed as to the 
rating criteria consistent with consistent with the recent 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The RO ideally should have included information with regard 
to effective dates.  It did not specifically do so.  Despite 
this, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the claim, any questions as to the appropriate 
effective date to be assigned are rendered moot.  The 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran urges that his headaches warrant an evaluation in 
excess of 30 percent because the severity of the headaches 
does at times prevent him from working.  

Service medical records reveal that the veteran sustained a 
concussion with head injury in October 1953.  

During a VA neurological examination conducted in January 
2002, the veteran complained of chronic mild to moderate 
headaches, lasting up to an hour in duration, relieved with 
the use of aspirin.  These are not associated with weaknesss, 
fatigue or functional loss.  The veteran related that he 
could work during these episodes.  Objective neurological 
examination was normal.  The examiner opined that the 
veteran's headaches were due to postconcussion with head 
injury he had in October 1953 in service.  The examiner noted 
the headache was a traction headache due to the 
postcerebellar concussion.  The examiner found it at least as 
likely as not that the postconcussion caused the chronic.  
The examiner noted that the claims folder was reviewed.  

Additional VA neurological examination was conducted in 
December 2003.  At that time, the examiner noted the 
headaches were throbbing biparietal headaches occurring three 
to four times per month and lasting from one to two and a 
half hours.  The veteran reported he had to treat the 
headaches by taking aspirin and reclining in a dark room.  He 
rated the pain as a 10.  The veteran reported that when he 
worked full time, he missed about five to eight work days per 
year, due to the headaches.  He carried a letter with hi from 
his part time employer which was to the effect that he would 
have to leave work if he got a headache at work.  There was 
no reported prodrome with the headaches.  The assessment was 
mixed headaches secondary to service-connected injury.  

The veteran underwent a VA neurological examination in 
October 2005.  The examiner reviewed the claims folder.  The 
examiner noted the in-service history of head injury.  The 
veteran, who was now 74 years old, reported he had retired at 
age 52 from the state and field correctional facility where 
he worked in food services, stating that changes in the work 
place incited his headaches, so he had to quit.  They were at 
that time occurring about eight times per month.  He went to 
Florida for two years then returned to New York to work as a 
county correctional officer for four years.  The headaches 
were less frequent due to less job stress.  He later left 
that job due to left shoulder injury.  He went to Florida for 
seven years, then returned to New York.  He currently worked 
12 hours per week performing bailiff duties at a local town 
court.  He reported losing three to four days a year as a 
consequence of headaches.  The headaches were described as 
bitemporal, slow-building and associated with photophobia and 
nausea in the presence of cooking odors.  He had to retire to 
a dark room when the headaches occurred.  He reported that he 
had treated with aspirin but was recently on Fiorinal and 
codeine.  The combination of the effects of the headaches and 
this medication leave him prostrate for two to three hours.  
There were no other neurological consequences of the original 
head injury.  The diagnosis was headaches, mixed tension, and 
atypical migraine secondary to service-related trauma, and 
hypertension.  No other neurological or medical consequences 
of the in-service head trauma were noted.  

In an addendum to the October 2005 examination, the examiner 
stated in February 2006 that the migraine  headaches occurred 
less than once every two months with continuous medication.  
The examiner explained that mild, nondisabling headaches 
occurred six times per month and the more severe headaches 
that would preclude working occurred about three to four 
times per year.  

The veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, pertaining to brain disease due to 
trauma, and Diagnostic Code 8100, pertaining to migraine 
headaches.  38 C.F.R. § 4.124, Diagnostic Codes 8045, 8100 
(2006).  Diagnostic Code 8045, which governs evaluations of 
brain disease due to trauma, provides that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from trauma 
to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code.  In this case, the hyphenated 
diagnostic code is 8045-8100, indicating that the headaches 
are the residuals of the original injury.

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100.

The veteran has reported that he has severe prostrating 
headaches that must be treated by going into a dark room and 
taking medication.  However, there is no documentary evidence 
in the record, including in the VA examination reports or 
elsewhere, that his headaches are of the frequency, duration, 
or severity necessary to meet the criteria for an evaluation 
of 50 percent disabling.  It has not been shown that the 
headaches are completely prostrating or prolonged, or that 
they have caused the veteran to become unemployed, or be 
unable to manage his job responsibilities.  The VA examiner's 
2006 addendum clarified the frequency of the veteran's 
headaches and specifically stated that the veteran's 
prostrating headaches occur three to four times per year.  
This does not exceed the criteria for the 30 percent rating, 
nor does it show severe economic inadaptability.  As the 
veteran's current symptomatology does not satisfy the 
criteria for a 50 percent disabling evaluation under 
Diagnostic Code 8100, an evaluation in excess of 30 disabling 
is not warranted.

Finally, the issue of whether the manifestations of the 
veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2006);  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case, the schedular evaluation in this case 
is not inadequate.  Evaluation in excess of that currently 
assigned is provided for certain manifestations of the 
veteran's service-connected disability, but the medical 
evidence reflects that those manifestations are not present 
in this case.  The veteran has not required any 
hospitalization.  He stated during his 2005 VA examination 
that he was working part time as a bailiff for the town 
court.  Therefore, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met, and the RO's decision not 
to refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claims must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for headaches 
as a result of an in-service head injury and concussion is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


